DETAILED ACTION
	This is the first action on the merits. Claims 1-11 are currently pending.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
	The information disclosure statement (IDS) submitted on 12/14/2020 has been considered by the examiner.

Drawings
The drawings are objected to because:
In fig. 1, reference number “00” appears as if it should read “100” based on the examiner’s understanding of the specification;
In fig. 2, “taking into account define conditions” in step 210 appears as if it should read “taking into account defined conditions” based on the examiner’s understanding of the specification.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claim 4 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The phrase “equal as possible” in claim 4 is a relative phrase which renders the claim indefinite. The phrase “equal as possible” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. For example, the examiner understands that it would not be clear to a person having ordinary skill in the art before the effective filing date of the claimed invention how “equal” the clusters would need to be in terms of an amount of data to be considered as “equal as possible” as recited in claim 4. Therefore, claim 4 is rejected under 35 U.S.C. 112(b).

The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claim 3 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.
Claim 3 recites “The method as recited in claim 1, wherein in step d), the clusters are aggregated with the road sections.” However, claim 1 already recites “d) combining the road sections to form clusters”; the examiner understands that combining the road sections to form clusters already necessitates that the clusters will be aggregated with the road sections. The examiner understands that it would not be clear to a person having ordinary skill in the art before the effective filing date of the claimed invention how claim 3 further limits the subject matter of claim 1. Therefore, claim 3 is rejected under 35 U.S.C. 112(d).
Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-7 and 9-11 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more.
	Step 1: Regarding claims 1-9, the claims fall under a statutory category as they recite a method including at least one step. Regarding claim 10, the claim falls under a statutory category as it recites a device. Regarding claim 11, the claim falls under a statutory category as it recites a non-transitory machine-readable storage medium.
	Step 2a) Prong One: Claims 1-11 recite a judicial exception. Regarding independent claims 1 and 10-11, the claims recite determining road sections by evaluating data of a road network to be mapped; classifying the road sections, taking defined conditions of the road network into account; classifying the road sections, taking driving-environment sensor data into account; combining the road sections to form clusters, taking the classifications into account; and joint computational processing of each of the clusters to create the digital localization map. This limitation, as drafted, is a simple process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind.
	Step 2a) Prong Two: The claims do not integrate the abstract idea into a practical application. The claims recite additional elements of transmitting the digital localization map created to a vehicle, and performing the method via a device or a non-transitory machine-readable storage medium on which is stored a computer program. The additional elements are recited at a high-level of generality (i.e., as a generic processor performing a generic computer function of processing data) such that it amounts no more than mere instructions to apply the exception using a generic computer component – MPEP 2106.05(f). The additional element of “transmitting the digital localization map created to a vehicle” merely adds insignificant extra-solution activity to the judicial exception, and does not integrate the judicial exception into a practical application. Other than the additional elements, nothing in the claims preclude the method from being performed in the mind.
	Step 2b: The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed with respect to Step 2A Prong Two, the additional elements in the claim amount to no more than mere instructions to apply the exception using a generic computer component. The step of “transmitting the digital localization map created to a vehicle” is not considered to be more than what is well-understood, routine, and conventional activity in the field. MPEP 2106.05(d)(II), and the cases cited therein, including Intellectual Symantec, 838 F.3d at 1321, 120 USPQ2d at 1362 (utilizing an intermediary computer to forward information); TLI Communications LLC v. AV Auto. LLC, 823 F.3d 607, 610, 118 USPQ2d 1744, 1745 (Fed. Cir. 2016) (using a telephone for image transmission); OIP Techs., Inc., v. Amazon.com, Inc., 788 F.3d 1359, 1363, 115 USPQ2d 1090, 1093 (Fed. Cir. 2015) (sending messages over a network); buySAFE, Inc. v. Google, Inc., 765 F.3d 1350, 1355, 112 USPQ2d 1093, 1096 (Fed. Cir. 2014) (computer receives and sends information over a network), indicate that mere transmission of data over a network is a well-understood, routine, and conventional function when it is claimed in a merely generic manner. Therefore, the claimed element does not amount to significantly more than the abstract idea.
	The dependent claims 2-7 and 9 do not add anything significantly more to the abstract idea. Therefore, claims 1-7 and 9-11 are rejected under 35 U.S.C. 101.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-4, 6-7, and 9-11 are rejected under 35 U.S.C. 103 as being unpatentable over Pirwani (US 2013/0328937 A1), in view of Viswanathan (US 2020/0065842 A1).

	Regarding claim 1, Pirwani discloses a method for providing a digital localization map, comprising the following steps:
a) determining road sections by evaluating data of a road network to be mapped (In paragraphs [0041-0043], Pirwani discloses that a map server takes as input a roadway network and receives road information for each of a plurality of road segments of the road network);
b) classifying the road sections, taking defined conditions of the road network into account (In paragraphs [0043-0044], Pirwani discloses that the road information for each of a plurality of road segments can includes a classification and one or more additional road features for each road segment, such as labels (which may be in different languages), shields/markers, speed limit, number of lanes, lane widths, road widths, and road geometries);
c) classifying the road sections, taking driving-environment sensor data into account (In paragraphs [0043-0044], Pirwani discloses that the road information for each of a plurality of road segments includes a classification and one or more additional road features for each road segment, such as labels (which may be in different languages), shields/markers, speed limit, number of lanes, lane widths, road widths, and road geometries; in paragraph [0032], Pirwani discloses that the road data 215 (e.g., road features) for road segments of a road network may be obtained by tracking positions by vehicles traveling the roads (driving-environment sensor data));
d) combining the road sections to form clusters, taking the classifications carried out in steps b) and c) into account (In paragraphs [0049-0051], Pirwani discloses that the road segments are grouped according to the classifications, where the road segments of a group form a subgraph, and where for each subgraph, the road segments are combined to form one or more paths);
e) joint computational processing of each of the clusters to create the digital localization map (In paragraphs [0057-0058], Pirwani discloses that at least one of the additional road features of the identified road segment are used to define the respective path (cluster) in one or more of the map tiles containing the path; in paragraph [0042], Pirwani discloses that the road information for map tiles is compressed for a map containing a network of roads via the method disclosed above); and
f) transmitting the digital localization map created (In paragraph [0033], Pirwani discloses that the map tiles are sent to client device 230 from map server 220).
Pirwani does not explicitly disclose wherein the digital localization map is transmitted to a vehicle.
However, Viswanathan teaches taking driving-environment sensor data of road sections (In paragraphs [0019-0020], Viswanathan teaches that vehicles equipped with sensors may drive along a road segment and produce probe data indicative of the road segment to send to a map services provider which may, in turn, update map data according to the collected data); and
wherein the digital localization map is transmitted to a vehicle (In paragraphs [0033-0034], Viswanathan teaches that an end user device 104, such as an in-vehicle navigation system, may download and use a map database 10 from map data service provider 108 through a wireless or wired connection to perform navigation-related functions, such as digital routing and map display).
Viswanathan is considered to be analogous to the claimed invention in that they both pertain to a map data provider which transmits map data to a vehicle. It would be obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to implement transmitting the map data as disclosed by Pirwani to the in-vehicle navigation system as taught by Viswanathan, where doing so allows the device to perform navigation-related functions, such as digital routing and map display, as suggested by Viswanathan in paragraph [0034]. Transmitting the map data to and subsequently displaying the map data in a vehicle to the end user is advantageous in that it improves the navigation of the end user utilizing the vehicle to traverse the environment.

Regarding claim 2, Pirwani further discloses wherein in step d), each of the road sections is assigned to one of the clusters (In paragraphs [0049-0051], Pirwani discloses that the road segments are grouped according to the classifications, where the road segments of a group form a subgraph, and where for each subgraph, the road segments are combined to form one or more paths; the examiner understands that each of the road sections will be assigned to a cluster, where each road segment includes a classification by which is it grouped as disclosed by Pirwani in paragraphs [0043-0044]).

Regarding claim 3, Pirwani further discloses wherein in step d), the clusters are aggregated with the road sections (In paragraphs [0049-0051], Pirwani discloses that the road segments are grouped according to the classifications, where the road segments of a group form a subgraph, and where for each subgraph, the road segments are combined to form one or more paths).

Regarding claim 4, the combination of Pirwani and Viswanathan discloses wherein in step d), the clusters are made as equal as possible in terms of an amount of data (The examiner understands that the cluster must always be made as equal “as possible” under its broadest reasonable interpretation, where “as equal as possible” may be considered to be relative to the restrictions as defined by the combination of Pirwani and Viswanathan, for example; see the rejection of claim 4 under 112(b)).

Regarding claim 6, Pirwani further discloses wherein in step d), similar road sections of the road sections are combined to form each of the clusters (In paragraphs [0049-0051], Pirwani discloses that the road segments are grouped according to the classifications, where the road segments of a group form a subgraph, and where for each subgraph, the road segments are combined to form one or more paths; the examiner understands that the road segments must at least be “similar” in that they share a classification, for example).

Regarding claim 7, Pirwani further discloses wherein defined numerical values are assigned to the road sections in steps b) and c) (In paragraph [0020], Pirwani discloses that the classifications can form a hierarchy, for example, road classes 1 and 6 (defined numerical values); see also paragraph [0050] where Pirwani discloses neighboring classifications e.g., 5 and 6).

Regarding claim 9, the combination of Pirwani and Viswanathan discloses every limitation as set forth below. 
In particular, Pirwani further discloses wherein features that are defined for defined road sections for the digital localization map and that were ascertained during the classifying of the road sections in steps b) and c), are usable (In paragraphs [0057-0059], Pirwani discloses that the path can be displayed (used) based on an additional road feature of a road segment used to define the respective path, for example, line thickness corresponding to number of lanes).
Viswanathan further teaches wherein the features are usable in the vehicle (In paragraphs [0033-0034], Viswanathan teaches that an end user device 104, such as an in-vehicle navigation system, may download and use a map database 10 from map data service provider 108 through a wireless or wired connection to perform navigation-related functions, such as digital routing and map display).

Regarding claim 10, Pirwani discloses a device configured to provide a digital localization map (In paragraph [0033], Pirwani discloses a map server 200 that uses road data 215 to create map tiles, where the map tiles are sent to client device 230 from map server 220), the device configured to:
a) determine road sections by evaluating data of a road network to be mapped (In paragraphs [0041-0043], Pirwani discloses that a map server takes as input a roadway network and receives road information for each of a plurality of road segments of the road network);
b) classify the road sections, taking defined conditions of the road network into account (In paragraphs [0043-0044], Pirwani discloses that the road information for each of a plurality of road segments can includes a classification and one or more additional road features for each road segment, such as labels (which may be in different languages), shields/markers, speed limit, number of lanes, lane widths, road widths, and road geometries);
c) classify the road sections, taking driving-environment sensor data into account (In paragraphs [0043-0044], Pirwani discloses that the road information for each of a plurality of road segments includes a classification and one or more additional road features for each road segment, such as labels (which may be in different languages), shields/markers, speed limit, number of lanes, lane widths, road widths, and road geometries; in paragraph [0032], Pirwani discloses that the road data 215 (e.g., road features) for road segments of a road network may be obtained by tracking positions by vehicles traveling the roads (driving-environment sensor data));
d) combine the road sections to form clusters, taking the classifications carried out in steps b) and c) into account (In paragraphs [0049-0051], Pirwani discloses that the road segments are grouped according to the classifications, where the road segments of a group form a subgraph, and where for each subgraph, the road segments are combined to form one or more paths);
e) joint computational process of each of the clusters to create the digital localization map (In paragraphs [0057-0058], Pirwani discloses that at least one of the additional road features of the identified road segment are used to define the respective path (cluster) in one or more of the map tiles containing the path; in paragraph [0042], Pirwani discloses that the road information for map tiles is compressed for a map containing a network of roads via the method disclosed above); and
f) transmitting the digital localization map created (In paragraph [0033], Pirwani discloses that the map tiles are sent to client device 230 from map server 220).
Pirwani does not explicitly disclose wherein the digital localization map is transmitted to a vehicle.
However, Viswanathan teaches taking driving-environment sensor data of road sections (In paragraphs [0019-0020], Viswanathan teaches that vehicles equipped with sensors may drive along a road segment and produce probe data indicative of the road segment to send to a map services provider which may, in turn, update map data according to the collected data); and
wherein the digital localization map is transmitted to a vehicle (In paragraphs [0033-0034], Viswanathan teaches that an end user device 104, such as an in-vehicle navigation system, may download and use a map database 10 from map data service provider 108 through a wireless or wired connection to perform navigation-related functions, such as digital routing and map display).
Viswanathan is considered to be analogous to the claimed invention in that they both pertain to a map data provider which transmits map data to a vehicle. It would be obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to implement transmitting the map data as disclosed by Pirwani to the in-vehicle navigation system as taught by Viswanathan, where doing so allows the device to perform navigation-related functions, such as digital routing and map display, as suggested by Viswanathan in paragraph [0034]. Transmitting the map data to and subsequently displaying the map data in a vehicle to the end user is advantageous in that it improves the navigation of the end user utilizing the vehicle to traverse the environment.

Regarding claim 11, Pirwani discloses a non-transitory machine-readable storage medium on which is stored a computer program for providing a digital localization map, the computer program, when executed by a computer, causing the computer to perform (In paragraph [0033], Pirwani discloses a map server 200 that uses road data 215 to create map tiles, where the map tiles are sent to client device 230 from map server 220; in paragraphs [0124-0127], Pirwani discloses that the map server includes a storage subsystem 954 storing one or more application programs to be executed by processing subsystem 952; see also paragraph [0133], where Pirwani discloses that any of the software components or functions described in this application may be implemented as software code to be executed by a processor, where the software code may be stored as a series of instructions or commands on a computer readable medium for storage) the following steps:
a) determining road sections by evaluating data of a road network to be mapped (In paragraphs [0041-0043], Pirwani discloses that a map server takes as input a roadway network and receives road information for each of a plurality of road segments of the road network);
b) classifying the road sections, taking defined conditions of the road network into account (In paragraphs [0043-0044], Pirwani discloses that the road information for each of a plurality of road segments can includes a classification and one or more additional road features for each road segment, such as labels (which may be in different languages), shields/markers, speed limit, number of lanes, lane widths, road widths, and road geometries);
c) classifying the road sections, taking driving-environment sensor data into account (In paragraphs [0043-0044], Pirwani discloses that the road information for each of a plurality of road segments includes a classification and one or more additional road features for each road segment, such as labels (which may be in different languages), shields/markers, speed limit, number of lanes, lane widths, road widths, and road geometries; in paragraph [0032], Pirwani discloses that the road data 215 (e.g., road features) for road segments of a road network may be obtained by tracking positions by vehicles traveling the roads (driving-environment sensor data));
d) combining the road sections to form clusters, taking the classifications carried out in steps b) and c) into account (In paragraphs [0049-0051], Pirwani discloses that the road segments are grouped according to the classifications, where the road segments of a group form a subgraph, and where for each subgraph, the road segments are combined to form one or more paths);
e) joint computational processing of each of the clusters to create the digital localization map (In paragraphs [0057-0058], Pirwani discloses that at least one of the additional road features of the identified road segment are used to define the respective path (cluster) in one or more of the map tiles containing the path; in paragraph [0042], Pirwani discloses that the road information for map tiles is compressed for a map containing a network of roads via the method disclosed above); and
f) transmitting the digital localization map created (In paragraph [0033], Pirwani discloses that the map tiles are sent to client device 230 from map server 220).
Pirwani does not explicitly disclose wherein the digital localization map is transmitted to a vehicle.
However, Viswanathan teaches taking driving-environment sensor data of road sections (In paragraphs [0019-0020], Viswanathan teaches that vehicles equipped with sensors may drive along a road segment and produce probe data indicative of the road segment to send to a map services provider which may, in turn, update map data according to the collected data); and
wherein the digital localization map is transmitted to a vehicle (In paragraphs [0033-0034], Viswanathan teaches that an end user device 104, such as an in-vehicle navigation system, may download and use a map database 10 from map data service provider 108 through a wireless or wired connection to perform navigation-related functions, such as digital routing and map display).
Viswanathan is considered to be analogous to the claimed invention in that they both pertain to a map data provider which transmits map data to a vehicle. It would be obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to implement transmitting the map data as disclosed by Pirwani to the in-vehicle navigation system as taught by Viswanathan, where doing so allows the device to perform navigation-related functions, such as digital routing and map display, as suggested by Viswanathan in paragraph [0034]. Transmitting the map data to and subsequently displaying the map data in a vehicle to the end user is advantageous in that it improves the navigation of the end user utilizing the vehicle to traverse the environment.

Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Pirwani (US 2013/0328937 A1) and Viswanathan (US 2020/0065842 A1), in view of Wiesenberg (US 2021/0055119 A1).
The combination of Pirwani and Viswanathan does not explicitly disclose wherein in step d), upon reaching a defined size, a cluster is no longer further aggregated with other road sections.
However, Wiesenberg teaches wherein in step d), upon reaching a defined size, a cluster is no longer further aggregated with other road sections (In paragraph [0039], Wiesenberg teaches that the map is divided into a plurality of sub-maps when a number of the road segments in the map exceeds a number threshold).
Wiesenberg is considered to be analogous to the claimed invention, in that they both pertain to limiting the amount of road segments contained in a group of map data. It would be obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to implement dividing map data into a plurality of sub-maps when a number of the road segments in the map exceeds a number threshold as taught by Wiesenberg with the method as disclosed by the combination of Pirwani and Viswanathan, where doing so limits the amount of data to be contained in one cluster. Limiting the amount of road sections to be contained in one cluster would be advantageous in that it prevents the amount of data contained in one cluster from becoming too large, slowing down processing and transmission of the cluster, for example.

Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Pirwani (US 2013/0328937 A1) and Viswanathan (US 2020/0065842 A1), in view of Han (US 2013/0131978 A1).
The combination of Pirwani and Viswanathan does not explicitly disclose wherein a data volume of one or more of the clusters is adapted to a computing power of a map-production device.
However, Han teaches wherein a data volume of one or more of the clusters is adapted to a computing power of a map-production device (In paragraph [0084], Han teaches that map data is divided corresponding to the predetermined size or amount of the map data that is suitable to a particular application and processing power of the system).
Han is considered to be analogous to the claimed invention in that they both pertain to adapting a size or amount of map data corresponding to the available processing power. It would be obvious to implement the teachings of Han with the method as disclosed by the combination of Pirwani and Viswanathan, where adapting the size of the map data to the available processing power ensures that the data volume may be as large as possible while still being able to be processed efficiently via the available processing power, and where a large data volume may be advantageous in that the map data may be configured to contain more detail, for example, improving navigation by the user. Additionally, adapting the size of the map data to correspond to the available processing power ensures that the map data volume is not too great for efficient processing via the available processing power, preventing slow down and long wait times, for example.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Fowe (US 2016/0275786 A1) teaches aggregating a speed value for a strand of road segments.
Dong (US 2015/0153187 A1) teaches wherein the road segment group is a group of road segments which are grouped according to the number of computing nodes of the cluster server.
Yamada (US 201480218593 A1) teaches wherein the size of an area D is set to an appropriate size according to limitations such as the device computing power.
Kluge (US 2013/0282272 A1) teaches wherein road segments of the digitalmap data are grouped into classes.
Van de Velde (US 2012/0065873 A1) teaches in a map database, a plurality of types of road classifications are utilised to group road segments having similar characteristics.
Downs (US 2008/0071466 A1) teaches an aggregated classification for a road segment including a plurality of road links.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Harrison Heflin whose telephone number is (571)272-5629. The examiner can normally be reached Monday - Friday, 9:30AM - 6:00PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hunter Lonsberry can be reached on 571-272-7298. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/HARRISON HEFLIN/               Examiner, Art Unit 3665                                                                                                                                                                                         
/HUNTER B LONSBERRY/               Supervisory Patent Examiner, Art Unit 3665